Citation Nr: 1315034	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  07-10 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a thoracic spine disability.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension or a heart disability.  

4.  Entitlement to service connection for residuals of a right foot injury.  

5.  Entitlement to service connection for left-sided rib cage disability.  

6.  Entitlement to service connection for arthritis.  

7.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Commonwealth of Puerto Rico.

In August 2011, the Board, inter alia, determined new and material evidence was not received to reopen the claims for service connection for a thoracic spine disability and for diabetes mellitus.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued a Memorandum Decision vacating the Board's decision insofar as it did not reopen the Veteran's claims to reopen the issues of entitlement to service connection for a thoracic spine disability and diabetes mellitus, and remanded the claims to the Board for further proceedings consistent with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012). 

As stated above, the Board's prior August 2011 decision was vacated by the Court in September 2012.  The Court determined that it was unclear whether the Board had considered the untranslated documents of record.  As such, the Board requested the translations of several records (from Spanish into English) within the claims file for review.  

A review of these translated records reveals that the Veteran was in receipt of disability benefits from the Social Security Administration.  According to the translated October 1997 treatment record from a private doctor, it was the Veteran's "[f]irst appointment after [illegible] his Social Security was approved."  A November 1997 translated private treatment record states, "[h]is SS was approved... 'I'm happy about S.S.'"   

The Veteran's Social Security Administration records are considered to be in the custody of a federal department or agency and, therefore, in VA's constructive possession.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611  (1992). 

While Social Security Administration determinations are not binding on the Board, medical and administrative records related to the Veteran's Social Security Administration disability compensation benefits claim are potentially important to his current claims before the Board, in that they may provide a basis for entitlement to service connection.  On remand, arrangements must be undertaken to obtain the complete medical and administrative records related to any application for Social Security Administration disability benefits of the Veteran.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain all medical and administrative records from the Social Security Administration pertinent to the Veteran's claim for disability benefits.  If any of the requested records are shown to be at another storage facility, a request shall be made to the appropriate storage facility.  If the records cannot be obtained, the Veteran and his representative must be so notified, and the claims file annotated to reflect as such.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the instruction above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


